Citation Nr: 0929214	
Decision Date: 08/05/09    Archive Date: 08/14/09	

DOCKET NO.  05-13 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension, 
including as secondary to or aggravated by service-connected 
PTSD. 

3.  Entitlement to service connection for coronary artery 
disease, including as secondary to or aggravated by service-
connected PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from April 1966 to April 
1968.  For service in the Republic of Vietnam, he was awarded 
the Silver Star Medal, among other awards and decorations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in January 
2005, March 2006, and November 2006, issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In December 2008, the Board remanded the appeal for 
the purpose of providing the Veteran a hearing before a 
Veterans Law Judge.  The Veteran testified before the 
undersigned by video conference in March 2009, and the 
transcript of this hearing has been added to the claims 
folder.  

During his March 2009 Board hearing, the Veteran withdrew his 
previously perfected issue on appeal of entitlement to 
service connection for alcoholism, claimed as secondary to or 
aggravated by service-connected PTSD.  After detailed 
consultation with his representative at the hearing, he 
indicated that it was instead his contention that his use of 
alcohol in the past had been a symptom or manifestation of 
his service-connected PTSD.  The appeal for service 
connection for alcoholism was withdrawn on the record by the 
Veteran's testimony at a hearing before the Board.  
Accordingly, by regulation, his notice of disagreement and 
substantive appeal as to these issues are deemed withdrawn.  
See 38 C.F.R. § 20.204(a)-(c).  As a result, the Board 
currently lacks jurisdiction over the issue, and the appeal 
as to this issue is dismissed.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.101(d).

The issues remaining on appeal are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

In sworn testimony before the undersigned, the Veteran 
reported being awarded Social Security Administration (SSA) 
disability benefits some time in 2007.  The Veteran testified 
that he had been awarded SSA disability on the basis of 
psychiatric disability.  His receipt of SSA disability 
benefits is corroborated by multiple VA outpatient treatment 
record entries.  The Court of Appeals for Veterans Claims has 
long held that the Board is duty bound to secure and review 
such records if they may be relevant to claims pending before 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 
(2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker 
v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  These records may 
bear relevant evidence and information on all issues pending 
appeal, and must be collected and reviewed before any 
appellate decision.  See 38 U.S.C.A. § 5103A(a)-(c).

During his March 2009 Board hearing, the Veteran requested 
and was granted a 60-day extension for the purpose of 
providing additional evidence in support of his claim.  
Within that period, the Veteran forwarded a written statement 
from a VA licensed counselor that addressed matters on 
appeal.  No waiver of initial RO consideration was submitted 
with this statement.  In accordance with 38 C.F.R. 
§ 20.1304(c), in the absence of a written waiver, the RO must 
consider this new evidence prior to issuance of a final 
appellate decision.  

The Veteran was last psychiatrically examined by VA in 
November 2006 and the Board would find it useful to have the 
Veteran provided a more current VA psychiatric examination 
with claims folder review.  The Veteran's condition may have 
materially changed since November 2006, as evidenced by his 
apparent cessation of the use of alcohol, as described at his 
March 2009 Board hearing.  See 38 U.S.C.A. § 5103A(d).

For these reasons, the case is REMANDED to the RO for the 
following action:

1.  It is clear from a review of the 
claims folder that the Veteran receives 
continuing treatment for service-
connected PTSD at the VA medical facility 
in Brecksville, Ohio.  The records from 
that facility already on file are 
complete through October 2007.  Copies of 
all records of the Veteran's treatment 
with that facility after October 2007 
should be obtained and added to the 
claims folder.  

2.  The RO should take the necessary 
action to secure a complete copy of all 
records associated with the Veteran's 
award of SSA disability benefits 
(reportedly awarded in 2007).  This 
should include all medical records, 
examinations or evaluations that were 
considered by that agency in making such 
award, and the final award letter.  All 
records obtained must be added to the 
claims folder.

3.  After completing the above 
development, the Veteran should be 
scheduled for a VA psychiatric 
examination for the purpose of 
ascertaining the current level of 
severity and all symptoms and 
manifestations of his service-connected 
PTSD.

The claims folder must be made available 
for review by the psychiatrist conducting 
the examination, and the examiner should 
indicate that the claims folder was 
reviewed.  

The psychiatric examination should be the 
ordinary C&P examination provided in 
claims for increased evaluations for 
PTSD.  It must include a final multiaxial 
assessment including a global assessment 
of functioning (GAF) score, and an 
explanation of the meaning of that score.  

In addition, the VA examiner is requested 
to review the November 2006 VA 
psychiatric examination report, and to 
provide comments as to whether the 
Veteran's overall level of symptomatology 
attributable to posttraumatic stress 
disorder has materially changed since the 
time of earlier examination and, if so, 
he should explain the nature of the 
changes identified. 

4.  After completing the above 
development, the RO should again address 
the issues remaining on appeal.  
Consideration should include all newly 
received relevant evidence, to include a 
letter in support of the Veteran's claim, 
dated in April 2009, from N.A.C., M.Ed., 
LPCC.  If any decision is not to the 
Veteran and his representative's 
satisfaction, they must be provided with 
a Supplemental Statement of the Case 
which includes a discussion of the 
development requested in this remand.  
They must be provided an opportunity to 
respond.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  The Veteran 
need do nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	STEPHEN L. HIGGS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



